January 27, 1959

Honorable William H. Farmer         Opinion No. WW-549
Administrator
Texas Employment Commission         Re: Whether it is necessary
Austin, Texas                           for the Texas Employment
                                        Commission to have the
                                        approval of the Board of
                                        Control for repairs to a
                                        building in Corpus Chris-
                                        ti owned by the State for
                                        the use of the Texas Em-
Dear Mr. Farmer:                        ployment Commission.
       We quote in part from your recent letter requesting an
opinion from this office clarifying an apparent conflict be-
tween two prior Attorney General's Opinions:
               "We do not consider these two opinions to be con-
          flicting since they deal with different subjects. How-
          ever, we are in receipt of a letter from the State Comp-
          troller reading in part as follows:
               "'I am returning the enclosed account in the amount
               of $3,209.00 for the reason it Is my opinion that
               Attorney General Opinion No. WW-321 dated November
               15, 1957 applies not only to Article 681, V. C. S.,
               but over-rules in its entirety Opinion No. WW-259
               dated September 18, 1957.'
               "The account rendered is for repairs to a building
          which we built in Corpus Christi, Texas, and which is
          owned by the State of Texas for the use of the Texas Em-
          ployment Commission."
      7
       In Attorney General's Opinion No. WW-259 dated September
18, 1957, this office held that Articles 665, 670, 673, and 681,
Vernon's Civil Statutes, do not apply to the Texas Employment
Commission in its expenditure of funds for repair and improve-
ment of an air conditioning unit in a commission owned building,
and for preliminary studies as to the needs, cost, and size of
a Texas Employment Commission office building, such studies not
intended to be the plans of the specifications finally adopted
Honorable William H. Farmer, page 2 (WW-549)


for the construction of the building.
       The holding of this opinion was in accord with
Attorney General's Opinions: O-3737 (1941) O-5524 (1&;0r
V-427 (1947),and V-504 (1948),and was based'upon the same'
reasoning as was used in those prior opinions: "To require
the approval of the Board of Control in such matters would
be to invite conflict inasmuch as both Federal and State laws
indicate that the funds received from the Federal Government
shall be expended in accordance with the rules and regulations
prescribed by the Federal Agency."
       In Attorney General's Opinion No. WW-321 dated November
15, 1957, this office held, under Articles 681, Vernon's Civil
Statutes, that it is necessary for the Texas Employment Com-
mission to have the approval of the Board of Control of the
plans, designs, and specifications for the construction of a
local office building in Midland, Texas.
       It is the opinion of this office that Opinion WW-321
contemplates the approval of the Board of Control plans, de-
signs, and specifications only in a situation where new con-
struction is contemplated, but that in the event of repairs
to an existing building or structure, it is the opinion of
this office that Opinion No. WW-259 and the opinions cited
therein wopld control.
                         SUMMARY
         It is not necessary for the Texas Employment
         Commission to have the approval of the Board
         of Control for repairs to a building in Cor-
         pus Christ1 owned by the State for the use
         of the Texas Employment Commission.
                                Yours very truly,


                                WILL WILSON
                                Attorney General of Texas


                                                    zi-
                                    ohn L. Estes

JLE:rm
Honorable William H. Farmer, Page 3 (w-549)


APPROVED
OPINION COMMITTEE
Geo. P. Blaekburn, Chairman
Jot Hodges, Jr.
L. P. Lollar
Mrs. Marietta Payne
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert